In an action to recover damages for personal injuries, the defendants appeal from an order of the Supreme Court, Kings County (Partnow, J.), dated July 14, 2004, which denied their motion for summary judgment dismissing the complaint on the ground that the plaintiffs did not sustain a serious injury within the meaning of Insurance Law § 5102 (d).
Ordered that the order is reversed insofar as appealed from, on the law, with costs, the motion is granted, and the complaint is dismissed.
The defendants met their prima facie burden of proving that the plaintiffs did not sustain a serious injury within the meaning of Insurance Law § 5102 (d) (see Toure v Avis Rent A Car Sys., 98 NY2d 345, 353 [2002]; Meely v 4 G’s Truck Renting Co., Inc., 16 AD3d 26 [2005]; Kearse v New York City Tr. Auth., 16 AD3d 45 [2005]). In opposition, the plaintiffs failed to raise a triable issue of fact as to whether they sustained a serious injury (see Ali v Vasquez, 19 AD3d 520, 521 [2005]; Suk Ching Yeung v *683Rojas, 18 AD3d 863 [2005]; Nemchyonok v Peng Liu Ying, 2 AD3d 421 [2003]; Ifrach v Neiman, 306 AD2d 380, 380-381 [2003]; Bourgeois v North Shore Univ. Hosp. at Forest Hills, 290 AD2d 525, 526 [2002]). Adams, J.P., Goldstein, Fisher and Lifson, JJ., concur.